Title: To Thomas Jefferson from Richard Stockton, 19 July 1776
From: Stockton, Richard
To: Jefferson, Thomas


                    
                        Dear Sir
                        Trenton July 19th. 1776.
                    
                    Upon my arrival at this place I waited upon the New Jersey Convention, and proposed to them their agreeing to furnish 2000 Men  for the increase of the flying Camp: they alledged the reasons against the measure which I expected, to wit, their having furnished their full proportion. However, upon my urging the importance of the measure, I was so happy as to be assured that they would, without any regard to their quotas, endeavour to furnish the 2000 Men, and that they should immediatly take the field. They are under the necessity nevertheless of furnishing them from the Militia, which must have a rotation; but their Militia are well disciplined, and the Convention will be careful that this number of 2000 shall be continually in the feild as part of the flying Camp, untill the first of December.
                    The Convention will forward this immediatly by express. With great respect, I am Dr. Sir, Your most obedt. hb[le. servt.,]
                    
                        Richd. Stockton
                    
                